                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


PHARMACY CORPORATION OF                     )
AMERICA d/b/a PHARMERICA,                   )
                                            )
              Judgment Creditor             )             Case No. 1:19-mc-00291 (KPF)
                                            )
                                            )      ORDER ON JUDGMENT CREDITOR’S
v.                                          )      MOTION FOR TURNOVER ORDER
                                            )
                                            )
COHASSET CARE AND                           )
REHABILITATION CENTER LLC,                  )
                                            )
              Judgment Debtor.              )

____________________________________

       This matter having come before the Court on Judgment Creditor Pharmacy Corporation

of America d/b/a PharMerica’s Motion for Turnover Order, and the Court having reviewed the

motion and supporting documents filed by Judgment Creditor and having provided time for any

responses or objections by Judgment Debtor Cohasset Care and Rehabilitation Center LLC

and/or Signature Bank, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED that Judgment Creditor’s Motion for Turnover Order is

GRANTED.

       IT IS HEREBY FURTHER ORDERED that Signature Bank shall turn over to Judgment

Creditor all amounts Signature Bank holds on behalf of, or for the benefit of, Judgment Debtor,

up to the amount of $171,518.79 (the judgment amount of $196,518.79 less $25,000 paid by

Judgment Debtor to Judgment Creditor).       To the extent that the amount of funds held by

Signature Bank on behalf of, or for the benefit of, Judgment Debtor exceeds $171,518.79,

Signature Bank shall inform Judgment Creditor and shall continue to hold such amounts and
shall not disburse them, and Judgment Creditor may apply to this Court for determination of the

amount owed to it after taking into account the amount of interest that has accrued from the date

of entry of the judgment.



                                                    _____________________________
 Dated: December 5, 2019                            United States District Judge
        New York, New York                          Southern District of New York




                                               2
